DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on February 19, 2021 has been entered.

Status
This instant application No. 16/281,984 has claims 1-20 pending.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis et al. (Pub. No. US2019/0095253 filed on September 22, 2017; hereinafter Curtis) in view of Apache Mesos (NPL titled “Apache Mesos - Containerizer Internals” published on December 18, 2015; hereinafter Apache Mesos) in view of Reuther et al. (Pub. No. US2017/0322824 filed on September 29, 2016; hereinafter Reuther).
Regarding claim 1, Curtis disclose the following: 
(Currently Amended) A method comprising:
running a first container corresponding to a first operating system, wherein the first container is created in view of a container image; 
(Curtis teaches running a first container corresponding to a first operating system [0015], wherein the first container is created in view of a container image, e.g. a Docker image [0016] or container image [0020])
importing a container management agent into the first container;
(Curtis teaches importing a container management agent or temporary update monitor pod [0010, 0024] into the first container [0010], e.g. “create a temporary update-monitor pod 192 within cluster 102” [0024])
receiving, using the container management agent, a user request to switch to a second operating system 
(Curtis teaches receiving, using the container management agent [0010], a user request [0017, 0024] – through an update script on a user/client update device [0017] – to switch to a second operating system, e.g. “once the updated application instances are all launched, production can be switched from the original instances to the updated instances” [0020]. 
For the step of receiving, using the container management agent, a user request, Curtis also cites the following: 

in response to receiving the user request to switch to the second operating system:
creating, in view of the container image, a second container corresponding to the second operating system.
(Curtis teaches creating, in view of the container image, a second container, e.g. “updating the application instances can involve cloning their container images, apply updates to the clones, and then launching the updated clones” [0020] corresponding to the second operating system, e.g. “a guest operating system 208” [0015])
switching, by a processing device, from the first container to the second container 
(Curtis teaches switching, by a processing device, from the first container to the second container [0026, 0028], e.g. “cloning container images for the original instances, applying updates to the cloned images, and launching the updated cloned images” [0026] and “the script causes the production workflow to be switched from the original distributed application instances to the updated distributed application instances. Once the switch-over is complete, the script commands, at 310, the cluster manager to destroy the original pods (containing the original application instances) and the temporary update-monitor pod” [0028])

However, Curtis does not disclose the following:
(1)	importing a container management agent into the first container while the first container is running;
(2)	subsequent to importing the container management agent running a shell in the first container;
Nonetheless, this feature would have been made obvious, as evidenced by Apache Mesos.
(1) (Apache Mesos teaches importing, e.g. “downloading, building, and deploying”, a container management agent called “Mesos” into the first container, e.g. “Mesos agent runs in a docker container” [Page 2, Section A], while the first container is running [see Page 2 titled “Container Launch”], also see DOCKER state of “RUNNING” [Page 4, Bullet 3 from top]) 
(2) (Apache Mesos teaches subsequent to importing the container management agent running a shell in the first container, e.g. “mesos-docker-executor then spawns a shell to execute the command via Docker CLI” [Page 2, Docker Containerizer, Part B])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Curtis with the teachings of Apache Mesos. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Substitute the container management agent of Curtis with the container management agent of Apache Mesos and perform the importing step of Apache Mesos. 
The motivation would have been as follows: “If task does not include an executor i.e. it defines a command, a subprocess is forked to execute the default executor mesos-docker-executor” [Page 2, Docker Containerizer, Part B – Apache Mesos].

However, Curtis in view of Apache Mesos does not disclose the following:
(1)	configuring the second container in view of a plurality of configurations of the first container[[;]],
(2)	running the configured second container [[;]], and
Reuther.
(1) (Reuther teaches configuring the second container in view of a plurality of configurations of the first container [0040-0042], e.g. “changes to resource configurations of a container 120 can be made to the container 120 after it is created (e.g., the template container has been cloned)” [0042])
(2) (Reuther teaches running or starting the configured second container [0040-0042, 0046], e.g. “a start command requesting that the container start running” [0046])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Curtis in view of Apache Mesos with the teachings of Reuther. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the configuring and running steps of Reuther on the second container of Curtis in view of Apache Mesos.
The motivation would have been as follows: “In response to a request to create a new container to run a particular application, the template container is cloned to create the new container, and then the particular application is started or launched by the user-mode environment component in that new container. This reduces the number of template containers that are maintained in the template library, allowing different containers running different applications to be created by cloning the template container and then starting or launching the desired application for an individual container” [0040 – Reuther].
Regarding claim 2, Curtis in view of Apache Mesos in view of Reuther disclose the following: 
wherein switching from the first container to the second container further comprises:
stopping the running of the first container.
Reuther teaches stopping the running of the first container [0017, 0031], e.g. “a stop command for a container” [0017] and “Execution of this first container is then suspended, but its runtime state is kept in memory, and thus can be copied for new containers” [0031])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Curtis in view of Apache Mesos with the teachings of Reuther. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Stop the container of Curtis in view of Apache Mesos, using the teaching of Reuther. 
The motivation would have been as follows: “In response to a stop command for a particular container 120, the container management module 116 stops running that particular container 120 and in one or more embodiments deletes that particular container 120” [0018 - Reuther].
Regarding claim 7, Curtis in view of Apache Mesos in view of Reuther disclose the following: 
wherein the first operating system is different than the second operating system.
(Reuther teaches that the first operating system is different than the second operating system [0040, 0083], e.g. “the base operating system and user-mode environment components are copied from the template container” [0040] and “the system sharing a base operating system component of the system with one or more additional containers in the computing device” [0083])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Curtis in view of Apache Mesos with the teachings of Reuther. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Stop the container of Curtis in view of Apache Mesos, using the teaching of Reuther. 
The motivation would have been as follows: “time need not be expended in starting or launching the base operating system or user-mode environment because the base operating system and user-mode environment components are copied from the template container” [0040 – Reuther
Regarding claim 8, Curtis in view of Apache Mesos in view of Reuther disclose the following: 
wherein the user request to switch to the second operating system comprises information identifying the second operating system.
(Curtis teaches that the user request – evidenced by an updater script [0017] – to switch to the second operating system [0015] comprises information identifying the second operating system – the information being provided from a command to “a Kubernetes manager to create a temporary update-monitoring pod” [0010] or “a command-line interface (CLI) to communicate with other pods (e.g., those holding application instances) to be updated” [0010] or “update script 160, when executed, can send commands to cluster-manager 110 that can create a new (and separate) version of the distributed application instances 170 to be created” [0017], e.g. “the script causes the production workflow to be switched from the original distributed application instances to the updated distributed application instances. Once the switch-over is complete, the script commands, at 310, the cluster manager to destroy the original pods (containing the original application instances) and the temporary update-monitor pod. This marks an end to update process 300” [0028])
Regarding claim 9, Curtis in view of Apache Mesos in view of Reuther disclose the following: 
wherein running the first container is in response to receiving, via a command line interface, a user request to run the first container, 
(Reuther teaches running/starting the first container [0017-0018] is in response to receiving, via a command line interface, a user request to run the first container, e.g. “the command interface module 112 is an application programming interface (API) that exposes various methods that can be invoked by a program running the system 100, by an administrator or user of the system 100 (e.g. via a user interface exposed by the system 100), and so forth. These methods can be invoked (e.g., by a program, an administrator or other user of the system 100) to provide a start command for a container or a stop command for a container. For example, when a program determines that a particular application is to be run (e.g., in response to a user request), that program can provide a start command to the command interface module 112 to have a container running that particular application started” [0017])
wherein the user request to switch from the first operating system to the second operating system is received via the command line interface.
(Reuther teaches that the user request to switch from the first operating system to the second operating system [0040, 0081] is received via the command line interface [0017], e.g. “the new container including one or more base operating system components; the new container further including one or more user-mode environment components; the new container further including one or more application components; the new container including a user-mode environment component, and sharing a base operating system component with one or more additional containers in the computing device… changing, after creating the new container, a resource configuration of the new container; the changing the resource configuration comprising changing a number of virtual processors in the new container; the changing the resource configuration comprising changing an amount of memory in the new container; the method further comprising changing, after creating the new container, a configuration of the new container based on needs of an application included in the new container” [0081])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Curtis in view of Apache Mesos with the teachings of Reuther. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the teachings of Reuther on the operating systems of Curtis in view of Apache Mesos.
Reuther].
Claim(s) 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis in view of Apache Mesos in view of Reuther in view of Du et al. (Pub. No. US2019/0354389 filed on May 16, 2018; hereinafter Du).
Regarding claim 3, Curtis in view of Apache Mesos in view of Reuther does not disclose the following: 
wherein configuring the second container further comprises:
attaching a current working directory related to the first container to the second container.
(Du teaches attaching a current working directory related to the first container to the second container [0052-0053, 0070, 0103], e.g. “the second memory locations can include a new one or more directory established for performing the atomic action” [0103])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Curtis in view of Apache Mesos in view of Reuther with the teachings of Du. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the attaching step of Du with relation to the first container and second container of Curtis in view of Apache Mesos in view of Reuther.
The motivation would have been as follows: “the building being performed so that a container image directory for the designated runtime container includes a reference to the first layer directory of the system memory for storing the first subset of content of the first container image” [Claim 8 of Du].
Regarding claim 4, Curtis in view of Apache Mesos in view of Reuther in view of Du disclose the following: 
wherein configuring the second container further comprises: 
importing a shell history associated with the first container to the second container.	
(Du teaches importing a shell history associated with the first container to the second container [0049, 0052; TABLE 2 or B and TABLE 3 or C], e.g. “The scripting language commands can be deployed together with legacy commands of a container image build file, e.g. a DOCKERFILE.TM. in a DOCKER.RTM. development platform” [0049])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Curtis in view of Apache Mesos in view of Reuther with the teachings of Du. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Apply the importing step of Curtis in view of Apache Mesos in view of Reuther in accordance with containers of Du.  
The motivation would have been to provide “command list history data” [0058 – Du].
Regarding claim 6, Curtis in view of Apache Mesos in view of Reuther in view of Du disclose the following: 
wherein configuring the second container further comprises: 
importing a home directory related to the first container to the second container.
(Du teaches importing a home directory related to the first container to the second container – see HOME variables set in the list of commands [see TABLE 3])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Curtis in view of Apache Mesos in view of Reuther with the teachings of Du. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Apply the importing step of Curtis in view of Apache Mesos in view of Reuther to the containers of Du.
The motivation would have been to use home variables to run commands and place data in the right home directory [0058; TABLE 2 or B and TABLE 3 or C – Du. 
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Curtis in view of Apache Mesos in view of Reuther in view of Li et al. (Pub. No. US2016/0330073 filed on May 4, 2016; hereinafter Li) in view of Nielsen et al. (Pub. No. US2013/0124807 published on May 16, 2013; hereinafter Nielsen).
Regarding claim 5, Curtis in view of Apache Mesos in view of Reuther does not disclose the following: 
wherein configuring the second container further comprises:
identifying a user identifier associated with the first container; and 
Nonetheless, this feature would have been made obvious, as evidenced by Li.
(Li teaches identifying a user identifier [0055] associated with the first container [0053-0054], e.g. “the identifier of virtual host 112 is a user identifier of the user of virtual host 112 (e.g., the user of the domain or Internet Protocol (IP) addresses represented by virtual host 112)” [0055])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Curtis in view of Apache Mesos in view of Reuther with the teachings of Li. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the identifying step of Li in associating with the first container of Curtis in view of Apache Mesos in view of Reuther.
The motivation would have been to further establish “a mapping between the identifier of virtual host 112 and the process identifier of CPM 410” [0056 – Li].

However, Curtis in view of Apache Mesos in view of Reuther in view of Li does not disclose the following:
associating the user identifier with the second container.
Nonetheless, this feature would have been made obvious, as evidenced by Nielsen.
Nielsen teaches associating the user identifier [0040] with the second container [Abstract, 0142], e.g. “the execution container 161 assigns a UUID” [0040])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Curtis in view of Apache Mesos in view of Reuther in view of Li with the teachings of Nielsen. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this associating step of Nielsen with respect to the user identifier of Curtis in view of Apache Mesos in view of Reuther in view of Li.
The motivation would have been as follows: “AIM2 fetches all of T1's data from AIM1's database (which it can safely do because all identifiers are UUIDs, including those for, e.g., application descriptors (which are assigned when the descriptor is created.)). AIM2 is now in possession of all information required to reconstruct an instance for T1, namely: its application descriptor, the locations of its non-user data volumes, the sizes and shapes of its non-user data volumes, the values of any instance-specific configuration properties (non-site-specific, non-environment-specific properties), references, via the application descriptor, for the values of, e.g., "credentials" or other value types, reservations for resources not managed by infrastructure management layer 150 such as licenses (as applicable), and resource requirements (based on reservations AND actual metering data)” [0064 – Nielsen].
Claim(s) 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis in view of Apache Mesos in view of Reuther in view of Corrie in view of Corrie et al. (Pub. No. US2017/0371693 filed on June 23, 2016; hereinafter Corrie).
Regarding claim 10, Curtis disclose the following: 
(Currently Amended) A system comprising: 
a memory; and 
(Curtis discloses a memory or “non-transitory” media [0012])
a processing device operatively coupled to the memory, 
Curtis discloses a processing device operatively coupled to the memory [0012])
the processing device to:
run a first container corresponding to a first operating system, wherein the first container is created in view of a container image; 
(Curtis teaches running a first container corresponding to a first operating system [0015], wherein the first container is created in view of a container image, e.g. a Docker image [0016] or container image [0020])
receive, using the shell, a first command to switch from the first operating system to a second operating system 
(Curtis teaches receiving, using the shell [0010], a first command [0017, 0024] – through an update script on a user/client update device [0017] – to switch from the first operating system to a second operating system, e.g. “once the updated application instances are all launched, production can be switched from the original instances to the updated instances” [0020]. 
For the step of receiving, using the shell, a first command, Curtis also cites the following: 
“an external script or other entity can use a Kubernetes API to command a Kubernetes manager to create a temporary update-monitoring pod, e.g., a lightweight http (Hypertext Transfer Protocol) client via a command-line interface ( CLI) to communicate with other pods (e.g., those holding application instances) to be updated” [0010])
in response to receiving
create, in view of the container image, a second container corresponding to the second operating system,	
(Curtis teaches creating, in view of the container image, a second container, e.g. “updating the application instances can involve cloning their container images, apply updates to the clones, 
switch from the first container to the second container; and
(Curtis teaches switching from the first container to the second container [0026, 0028], e.g. “cloning container images for the original instances, applying updates to the cloned images, and launching the updated cloned images” [0026] and “the script causes the production workflow to be switched from the original distributed application instances to the updated distributed application instances. Once the switch-over is complete, the script commands, at 310, the cluster manager to destroy the original pods (containing the original application instances) and the temporary update-monitor pod” [0028])

However, Curtis does not disclose the following:
(1)	import a container management agent into the first container while the first container is running;
Nonetheless, this feature would have been made obvious, as evidenced by Apache Mesos.
(1) (Apache Mesos teaches importing, e.g. “downloading, building, and deploying”, a container management agent called “Mesos” into the first container, e.g. “Mesos agent runs in a docker container” [Page 2, Section A], while the first container is running [see Page 2 titled “Container Launch”], also see DOCKER state of “RUNNING” [Page 4, Bullet 3 from top])
(2)	subsequent to importing the container management agent run a shell in the first container;
(2) (Apache Mesos teaches subsequent to importing the container management agent running a shell in the first container, e.g. “mesos-docker-executor then spawns a shell to execute the command via Docker CLI” [Page 2, Docker Containerizer, Part B])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Curtis with the teachings of Apache Mesos. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Substitute the container management agent of Curtis with the container management agent of Apache Mesos and perform the importing step of Apache Mesos. 
The motivation would have been as follows: “If task does not include an executor i.e. it defines a command, a subprocess is forked to execute the default executor mesos-docker-executor” [Page 2, Docker Containerizer, Part B – Apache Mesos].

However, Curtis in view of Apache Mesos does not disclose the following:
(1)	configure the second container in view of a plurality of configurations of the first container,
(2)	run the configured second container, and
Nonetheless, this feature would have been made obvious, as evidenced by Reuther.
(1) (Reuther teaches configuring the second container in view of a plurality of configurations of the first container [0040-0042], e.g. “changes to resource configurations of a container 120 can be made to the container 120 after it is created (e.g., the template container has been cloned)” [0042])
(2) (Reuther teaches running or starting the configured second container [0040-0042, 0046], e.g. “a start command requesting that the container start running” [0046]) 
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Curtis in view of Apache Mesos with the teachings of Reuther. 
Reuther on the second container of Curtis in view of Apache Mesos.
The motivation would have been as follows: “In response to a request to create a new container to run a particular application, the template container is cloned to create the new container, and then the particular application is started or launched by the user-mode environment component in that new container. This reduces the number of template containers that are maintained in the template library, allowing different containers running different applications to be created by cloning the template container and then starting or launching the desired application for an individual container” [0040 – Reuther].

However, Curtis in view of Apache Mesos in view of Reuther does not disclose the following:
in response to receiving
Nonetheless, this feature would have been made obvious, as evidenced by Corrie.
(Corrie teaches, in response to receiving “commands from one or more clients” [Abstract] such as a second command to fork the first container, creating a third container in view of the first container [0040], wherein the third container represent a copy of the first container, e.g. “The forking process expedites the startup process of a container VM. The core of the guest OS is shared in memory with other container VMs” [0041])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Curtis in view of Apache Mesos in view of Reuther with the teachings of Corrie. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Corrie in accordance with containers of Curtis in view of Apache Mesos in view of Reuther.
The motivation would have been as follows: “The startup time of a forked container VM is on the order of the startup time of a conventional container in a dedicated container host. With the forking process, in order to create a child VM, the runtime state of the parent VM must be frozen and remains so until it is deleted” [0041 – Corrie].
Regarding claim 11, Curtis in view of Apache Mesos in view of Reuther in view of Corrie disclose the following: 
wherein the first command and the second command are received via a command line interface, and 
(Reuther teaches that the first command and the second command are received via a command line interface [0017-0018], e.g. “the command interface module 112 is an application programming interface (API) that exposes various methods that can be invoked by a program running the system 100, by an administrator or user of the system 100 (e.g. via a user interface exposed by the system 100), and so forth. These methods can be invoked (e.g., by a program, by an administrator or other user of the system 100) to provide a start command for a container or a stop command for a container. For example, when a program determines that a particular application is to be run (e.g., in response to a user request), that program can provide a start command to the command interface module 112 to have a container running that particular application started” [0017])
wherein switching from the first container to the second container further comprises switching to the second operating system[[e]].
(Reuther teaches switching from the first container to the second container further comprises switching to the second operating system [Abstract; 0040, 0081], e.g. “the new container including one or more base operating system components; the new container further including one or more user-mode sharing a base operating system component with one or more additional containers in the computing device” [0081])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Curtis in view of Apache Mesos with the teachings of Reuther. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply these teachings of Reuther on the containers of Curtis in view of Apache Mesos.
Apply the teachings of Reuther on the operating systems of Curtis in view of Apache Mesos.
The motivation would have been as follows: “The new container 120 has write and/or modify permission to the private copy, allowing the new container 120 to make the desired change to the memory state of the new container 120” [0036 – Reuther].
Regarding claim 12, Curtis in view of Apache Mesos in view of Reuther in view of Corrie disclose the following: 
wherein the first operating system is different than the second operating system.
(Reuther teaches that the first operating system is different than the second operating system [0040, 0083], e.g. “the base operating system and user-mode environment components are copied from the template container” [0040] and “the system sharing a base operating system component of the system with one or more additional containers in the computing device” [0083])
Regarding claim 13, Curtis in view of Apache Mesos in view of Reuther in view of Corrie disclose the following: 
wherein, to switch from the first container to the second container, the processing device is further to:
configure the second container in view of a plurality of configurations of the first container;
(Reuther teaches configuring the second container [0042] in view of a plurality of configurations of the first container [0044], e.g. “Performing these resource control changes after a container is created 
As for the claim step to configure the second container, Reuther discloses the following: 
“changes to resource configurations of a container 120 can be made to the container 120 after it is created (e.g., the template container has been cloned). These resource configurations can include, for example, the number of virtual processors in the container 120, the amount of memory used by the container 120, input/output used by the container 120, and so forth. The resource configuration changes can be performed by, for example, the container creation module 118 or the container management module 116” [0042])
run the configured second container; and
(Reuther teaches running the configured second container, e.g. “a start command requesting that the container start running” [0046])
stop an execution of the first container.
(Reuther teaches stopping an execution of the first container [0017-0018, 0031], e.g. “Deletion of a container refers to removing the container 120, including the components of the container, from memory of the system 100. The stop command can be received, for example, from a program running in the system 100 (e.g., a program running within the container itself) in response to the work that a particular container was created to perform (e.g., some calculations, responding to some request, etc.) being completed” [0018] and “Execution of this first container is then suspended, but its runtime state is kept in memory, and thus can be copied for new containers” [0031])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Curtis in view of Apache Mesos with the teachings of Reuther. 
Reuther on containers of Curtis in view of Apache Mesos.
The motivation would have been to perform configuration changes to containers [0042 – Reuther], as well as “provide a start command for a container or a stop command for a container” [0017 – Reuther].
Claim(s) 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis in view of Apache Mesos in view of Reuther in view of Corrie in view of Du.
Regarding claim 14, Curtis in view of Apache Mesos in view of Reuther in view of Corrie does not disclose the following: 
wherein, to configure the second container in view of the plurality of configurations of the first container, the processing device is further to:
attach a current working directory related to the first container to the second container.
(Du teaches attaching a current working directory related to the first container to the second container [0052-0053, 0070, 0103], e.g. “the second memory locations can include a new one or more directory established for performing the atomic action” [0103])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Curtis in view of Apache Mesos in view of Reuther in view of Corrie with the teachings of Du. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the attaching step of Du with relation to the first container and second container of Curtis in view of Apache Mesos in view of Reuther in view of Corrie.
The motivation would have been as follows: “the building being performed so that a container image directory for the designated runtime container includes a reference to the first layer directory of the system memory for storing the first subset of content of the first container image” [Claim 8 of Du
Regarding claim 15, Curtis in view of Apache Mesos in view of Reuther in view of Corrie in view of Du disclose the following: 
wherein, to configure the second container in view of the plurality of configurations of the first container, the processing device is further to:
import a shell history associated with the first container to the second container.
(Du teaches importing a shell history associated with the first container to the second container [0049, 0052; TABLE 2 or B and TABLE 3 or C], e.g. “The scripting language commands can be deployed together with legacy commands of a container image build file, e.g. a DOCKERFILE.TM. in a DOCKER.RTM. development platform” [0049])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Curtis in view of Apache Mesos in view of Reuther in view of Corrie with the teachings of Du. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Apply the importing step of Curtis in view of Apache Mesos in view of Reuther in view of Corrie in accordance with containers of Du.  
The motivation would have been to provide “command list history data” [0058 – Du].
Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Curtis in view of Apache Mesos in view of Reuther in view of Corrie in view of Li in view of Nielsen.
Regarding claim 16, Curtis in view of Apache Mesos in view of Reuther in view of Corrie does not disclose the following: 
wherein, to configure the second container in view of the plurality of configurations of the first container, the processing device is further to:
identify a user identifier associated with the first container; and 
Li teaches identifying a user identifier [0055] associated with the first container [0053-0054], e.g. “the identifier of virtual host 112 is a user identifier of the user of virtual host 112 (e.g., the user of the domain or Internet Protocol (IP) addresses represented by virtual host 112)” [0055])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Curtis in view of Apache Mesos in view of Reuther in view of Corrie with the teachings of Li. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply the identifying step of Li in associating with the first container of Curtis in view of Apache Mesos in view of Reuther in view of Corrie.
The motivation would have been to further establish “a mapping between the identifier of virtual host 112 and the process identifier of CPM 410” [0056 – Li].

However, Curtis in view of Apache Mesos in view of Reuther in view of Corrie in view of Li does not disclose the following:
associate the user identifier with the second container.
Nonetheless, this feature would have been made obvious, as evidenced by Nielsen.
(Nielsen teaches associating the user identifier [0040] with the second container [Abstract, 0142], e.g. “the execution container 161 assigns a UUID” [0040])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Curtis in view of Apache Mesos in view of Reuther in view of Corrie in view of Li with the teachings of Nielsen. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply this associating step of Nielsen with respect to the user identifier of Curtis in view of Apache Mesos in view of Reuther in view of Corrie in view of Li.
Nielsen].
Claim(s) 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis in view of Apache Mesos in view of Reuther.
Regarding claim 17, Curtis disclose the following: 
(Currently Amended) A non-transitory machine-readable storage medium including instructions that, when accessed by a processing device, cause the processing device to:
run a first container corresponding to a first operating system, wherein the first container is created in view of a container image; 
(Curtis teaches running a first container corresponding to a first operating system [0015], wherein the first container is created in view of a container image, e.g. a Docker image [0016] or container image [0020])
receive, using the shell, a user request to create a copy of the first container via the command line interface;
(Curtis teaches receiving, using the shell [0010], a user request [0017, 0024] – through an update script on a user/client update device [0017] – to create a copy/clone of the first container [0018, 0020, 0026] via the command line interface [0010]. 
Curtis also cites the following: 
“an external script or other entity can use a Kubernetes API to command a Kubernetes manager to create a temporary update-monitoring pod, e.g., a lightweight http (Hypertext Transfer Protocol) client via a command-line interface ( CLI) to communicate with other pods (e.g., those holding application instances) to be updated” [0010])
in response to receiving [[the]] a user request to create a copy of the first container;
(Curtis teaches in response to receiving a user request to create a copy/clone of the first container [0020, 0026])
create, in view of the first container, a second container, 
(Curtis teaches create/clone, in view of the first container, a second container [0018, 0020, 0026])
switch from the first container to the second container 
(Curtis teaches switching from the first container to the second container [0026, 0028], e.g. “cloning container images for the original instances, applying updates to the cloned images, and launching the updated cloned images” [0026] and “the script causes the production workflow to be switched from the original distributed application instances to the updated distributed application instances. Once the switch-over is complete, the script commands, at 310, the cluster manager to destroy the original pods (containing the original application instances) and the temporary update-monitor pod” [0028])

However, Curtis does not disclose the following:
 (1)	import a container management agent into the first container while the first container is running;
(2)	subsequent to importing the container management agent run the shell in the first container;
Apache Mesos.
(1) (Apache Mesos teaches importing, e.g. “downloading, building, and deploying”, a container management agent called “Mesos” into the first container, e.g. “Mesos agent runs in a docker container” [Page 2, Section A], while the first container is running [see Page 2 titled “Container Launch”], also see DOCKER state of “RUNNING” [Page 4, Bullet 3 from top])
(2) (Apache Mesos teaches subsequent to importing the container management agent running a shell in the first container, e.g. “mesos-docker-executor then spawns a shell to execute the command via Docker CLI” [Page 2, Docker Containerizer, Part B])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Curtis with the teachings of Apache Mesos. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Substitute the container management agent of Curtis with the container management agent of Apache Mesos and perform the importing step of Apache Mesos. 
The motivation would have been as follows: “If task does not include an executor i.e. it defines a command, a subprocess is forked to execute the default executor mesos-docker-executor” [Page 2, Docker Containerizer, Part B – Apache Mesos].

However, Curtis in view of Apache Mesos does not disclose the following:
(1)	configure the second container in view of a plurality of configurations of the first container;
(2)	run the configured second container; and
(3)	stop the running of the first container.
Nonetheless, this feature would have been made obvious, as evidenced by Reuther.
(1) (Reuther teaches configuring the second container in view of a plurality of configurations of the first container [0040-0042], e.g. “changes to resource configurations of a container 120 can be made to the container 120 after it is created (e.g., the template container has been cloned)” [0042])
(2) (Reuther teaches running the configured second container, e.g. “a start command requesting that the container start running” [0046])
(3) (Reuther teaches stopping an execution of the first container [0017-0018, 0031], e.g. “Deletion of a container refers to removing the container 120, including the components of the container, from memory of the system 100. The stop command can be received, for example, from a program running in the system 100 (e.g., a program running within the container itself) in response to the work that a particular container was created to perform (e.g., some calculations, responding to some request, etc.) being completed” [0018] and “Execution of this first container is then suspended, but its runtime state is kept in memory, and thus can be copied for new containers” [0031])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Curtis in view of Apache Mesos with the teachings of Reuther. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: Apply these teachings of Reuther on the containers of Curtis in view of Apache Mesos.
Apply the teachings of Reuther on the operating systems of Curtis in view of Apache Mesos.
The motivation would have been as follows: “The new container 120 has write and/or modify permission to the private copy, allowing the new container 120 to make the desired change to the memory state of the new container 120” [0036 – Reuther].
Regarding claim 19, Curtis in view of Apache Mesos in view of Reuther disclose the following: 
wherein, to create the second container in view of the first container, the processing device is further to create a copy of the first container. 
(Curtis teaches creating the second container in view of the first container [0020, 0026, 0028], the processing device is further to create a copy/clone of the first container, e.g. “updating the application instances can involve cloning their container images, apply updates to the clones, and then launching the updated clones” [0020] corresponding to the second operating system, e.g. “a guest operating system 208” [0015])
Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Curtis in view of Apache Mesos in view of Reuther in view of Corrie.
Regarding claim 18, Curtis in view of Apache Mesos in view of Reuther does not disclose the following: 
wherein the user request to create the copy of the first container comprises a request to fork the first container. 
Nonetheless, this would have been obvious as evidenced by Corrie.
(Corrie teaches that the user request, e.g. “a user interacts with hypervisor 216 through API 222 using a virtualization manager or other client software” [0023] to create the copy of the first container comprises a request to fork the first container [0028-0029, 0040], e.g. “the ESXi.TM. hypervisor includes a feature known as VMFork that implements such a technique. Such a forking process can be used to create and start container VMs 110. In an embodiment, daemon process 230 can manage creation of parent VMs 226” [0028] and “daemon appliance 112 forks a child VM from the parent VM to implement the container VM” [0040])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Curtis in view of Apache Mesos in view of Reuther with the teachings of Corrie. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Curtis in view of Apache Mesos in view of Reuther to fork the container of Corrie.
The motivation would have been as follows: “The startup time of a forked container VM is on the order of the startup time of a conventional container in a dedicated container host. With the forking process, in order to create a child VM, the runtime state of the parent VM must be frozen and remains so until it is deleted” [0041 – Corrie].
Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Curtis in view of Apache Mesos in view of Reuther in view of Aspernas et al. (NPL titled “Container Hosts as Virtual Machines”, published in 2016; hereinafter Aspernas).
Regarding claim 20, Curtis in view of Apache Mesos in view of Reuther does not disclose the following: 
wherein processing device is further to: 
in response to receiving a user request to switch to the first container, switch from the second container to the first container.
Nonetheless, this would have been obvious, as evidenced by Aspernas. 
(Aspernas teaches in response to receiving a user request to switch to the first container [Page 3 and Page 4; Page 9, Section 2.4, Two Bottom Paragraphs], switch from the second container to the first container [Page 9, Section 2.4, Two Bottom Paragraphs])
At a time prior to the effective filing date of Applicant’s claimed invention, it would have been obvious to modify Curtis in view of Apache Mesos in view of Reuther with the teachings of Aspernas. 
One of ordinary skill in the art would recognize the desirability of performing the following modification: 
Apply this teaching of Aspernas on the containers of Curtis in view of Apache Mesos in view of Reuther.
The motivation would have been as follows: “By forking only the kernel and a few supporting resources necessary to run containers allows much faster deployment then that of regular virtual machines” [Page 9, Section 2.4, Two Bottom Paragraphs – Aspernas].
Response to Amendment
Applicant’s arguments, see “REMARKS”, filed February 19, 2021, with respect to claims 1-20. Those arguments have been considered but are moot in view of the new ground(s) of rejection for claims 1-20.
After a new round of search, Examiner discovered the following prior art: 
Curtis et al. (Pub. No. US2019/0095253 filed on September 22, 2017; hereinafter Curtis)
Apache Mesos (NPL titled “Apache Mesos - Containerizer Internals” published on December 18, 2015; hereinafter Apache Mesos) 
Reuther et al. (Pub. No. US2017/0322824 filed on September 29, 2016; hereinafter Reuther)
Du et al. (Pub. No. US2019/0354389 filed on May 16, 2018; hereinafter Du)
Li et al. (Pub. No. US2016/0330073 filed on May 4, 2016; hereinafter Li) 
Nielsen et al. (Pub. No. US2013/0124807 published on May 16, 2013; hereinafter Nielsen)
Examiner combined teachings from the new prior art and provided prima facie cases of obviousness, in order to reject the claims under 35 U.S.C. 103. 
Examiner recommends that Applicant further amend the claims to overcome the rejection set forth, along with the prior art of record.

Conclusion  
The prior arts used for this office action were the most substantial for this rejection. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gilles Kepnang whose telephone number is (571) 270-7417. Business hours for Examiner are Monday – Friday (8:00 AM – 5:00 PM). 
If attempts to reach the Examiner by telephone are unsuccessful, please contact Lewis Bullock (571) 272-3759. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GILLES R KEPNANG/Examiner, Art Unit 2199                                                                                                                                                                                                        February 22, 2021